UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: June 30, 2012 Laurie D. Neat Capital International, Inc. 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1treet, N.W. Washington, DC 20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Emerging Markets Growth FundSM [cover: global map] Annual report for the year ended June 30, 2012 Emerging Markets Growth Fund seeks long-term growth of capital and invests primarily in common stock and other equity securities of issuers in developing countries. Figures shown are past results and are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, please call 800/421-4989. Investing in developing markets involves risks, such as significant currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. Investments in developing markets have been more volatile than investments in developed markets, reflecting the greater uncertainties of investing in less established economies. Individuals investing in developing markets should have a long-term perspective and be able to tolerate potentially sharp declines in the value of their investments. Emerging Markets Growth Fund is a U.S.-domiciled open-end interval fund and redeems on a monthly basis as more fully described in its prospectus. Securities offered through American Funds Distributors,® Inc., member FINRA. Fellow investors: Emerging markets equities retreated as investors worried about Europe’s ability to manage the sovereign debt crisis and the potential impact of a global economic slowdown. Signs of economic deceleration in China and several other emerging markets further dampened investor sentiment. For the 12-month period ended June 30, 2012, Emerging Markets Growth Fund’s total return declined by 21.7%, with distributions reinvested, while its benchmark, the unmanaged MSCI Emerging Markets Investable Market Index (IMI), fell 16.3%. About half of those losses stemmed from currency depreciation as emerging markets currencies dropped against the U.S. dollar. Economically sensitive sectors shed the most, with energy, materials and industrials posting the steepest declines. Financial stocks also suffered in the face of tighter credit conditions in 2011 and concerns that nonperforming loans might increase in a more sluggish economic environment. Losses were more muted in defensive sectors such as telecommunication services, while growing demand for smartphones helped support some technology companies. Market review Financial markets were largely driven by macroeconomic events during the period as investors vacillated between “risk-on” and “risk-off” sentiment. The sheer scope of the European debt crisis — and the extent of the political and fiscal initiatives needed to resolve it — shook investor confidence and sent global equity markets sharply lower in late 2011. Equities rallied in early 2012 on signs of progress in European negotiations, slipped in April and May as anxieties resurfaced, then recovered some momentum in June. The International Monetary Fund (IMF) projected that global GDP growth would slow to 3.5% in 2012, compared with 3.9% in 2011, while economic growth in the emerging markets would moderate from 6.2% to 5.6%. Larger markets dropped sharply on the whole. Smaller markets in Asia and Latin America fared better, supported by stable domestic economies. Investors worried, in particular, about slowing economic growth in China, government policies related to the country’s property market and the implications of an upcoming change in political leadership. Growth in India and Brazil also slowed, while the economic slump in Europe — a major export destination for Asia — weighed on exports in several countries. Authorities in China, Brazil and India reversed credit tightening policies and began to lower interest rates during the period. Inflation abated in many developing markets in the first half of 2012. Most emerging markets currencies depreciated, with the Brazilian real and the Indian rupee losing 23% and 20%, respectively. [Begin Sidebar] Results at a glance For periods ended June 30, 2012, with distributions reinvested Total returns Average annual total returns Lifetime 6 months 1 year 3 years 5 years 10 years (since 5/30/86) Emerging Markets Growth Fund % –21.69
